Per Curiam.

Though there were nine serious charges made against respondent, involving larceny, forgery, gross neglect and other misdeeds, he neither answered the petition herein nor did he appear at any of the hearings before the Beferee to explain his conduct.
The Beferee has found that respondent’s guilt on each of nine charges of professional misconduct has been established by overwhelming evidence. The record fully supports the Beferee’s findings.
*511The report of the Referee should be confirmed and respondent should be disbarred.
Dore, J. P., Cohn, Van Voorhis, Breitel and Bergan, JJ., concur.
Respondent disbarred.